Title: From Thomas Jefferson to Nicholas Lewis, 4 May 1790
From: Jefferson, Thomas
To: Lewis, Nicholas



Dear Sir
New York May. 4. 1790.

This will be handed you by Judge Wilson, a member of the Supreme federal court, who includes Charlottesville in his present circuit. His name and reputation are sufficiently known to you to render all recommendation unnecessary from me. As I know he will have a pleasure in your acquaintance, and he is worthy yours, I take the liberty of giving him this line of introduction to you. He will make for the present but a very short stay in Charlottesville. As he will be long on the road, I do not avail myself of the occasion by him of adding more than wishes that he may find your health perfectly re-established, and Mrs. Lewis in the constant enjoiment of hers. With sincere affection to you both, I am Dear Sir Your most obedt. friend & servt.,

Th: Jefferson

